Citation Nr: 0724025	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-27 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of the veteran's left lower extremity, for the purposes of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to the benefits currently 
sought on appeal.  

In January 2004, the Board found that there was no clear and 
unmistakable error (CUE) in the November 21, 1998 RO decision 
that denied special monthly compensation (SMC) based on loss 
of use of the left leg.  The Board also determined that the 
RO's failure to adjudicate a claim for SMC in September 2000 
did not constitute a final adverse decision subject to 
reversal or revision based on CUE.  The Board referred back 
to the RO the claim for SMC of the loss of use of the left 
leg, for accrued benefits purposes only.  In February 2004, 
the RO adjudicated and denied that claim.  The appellant, the 
widow of the veteran perfected an appeal and the matter has 
been returned to the Board.  


FINDING OF FACT

The veteran's service-connected disability resulted in loss 
of use of his left lower extremity.  


CONCLUSION OF LAW

The criteria for special monthly compensation for loss of use 
of the veteran's left lower extremity, for the purposes of 
accrued benefits have been met.  38 U.S.C.A. §§ 1114(k), 
1155, 5107(b), 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.350(a)(2), 4.7, 4.63 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
was enacted on November 9, 2000.  Since that time, the VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this legislation but finds that, given 
the favorable action taken herein, no discussion of the VCAA 
is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Criteria

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. §§ 3.350(a)(2) and 4.63 (2006) as that condition where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63(b) which 
constitute loss of use of a foot are extremely unfavorable 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more.  Also considered as loss of use of a 
foot is complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  

Background

In a November 1998 rating decision, the RO denied special 
monthly compensation based on loss of use of the left leg.  
At the time, service connection was in effect for deformity 
of the left lower extremity with favorable ankylosis of the 
left knee, rated as 40 percent disabling; wound of the left 
thigh, muscle group XIV, rated as 30 percent disabling; 
multiple scars of the left leg, rated as 10 percent 
disabling, and limitation of flexion of the left thigh, rated 
as 10 percent disabling.  The combined evaluation was 70 
percent.  That rating decision also denied service connection 
for blood clots, heart problems, and hip problems, and denied 
reopening of a claim for service connection for back 
problems.  The veteran was notified in December 1998.   

The evidence of record at the time of the November 1998 RO 
decision included a June 1998 letter from the veteran's 
private physician, A. A. B., M.D.  In pertinent part, Dr. A. 
A. B. wrote that the veteran had advanced arthritis of the 
left leg with loss of movement of the knee joint, as well as 
severe joint contractions, muscle atrophy, spasm, and deep 
vein thrombosis.  He had experienced multiple falls because 
of instability on his feet.   

The following evidence was received after the November 1998 
RO decision:

In January 1999, a private orthopedic surgeon, R. W. S., M. 
D., wrote of ankylosis in the veteran's left knee, with a 
fixed position of 30 degrees and a left leg shortening of 
about one inch.  It was felt that this put increased stress 
on the veteran's lower back, causing low back pain.  

The report of an initial consultation with S. K., M.D., is 
dated in March 1999.  The assessments include left knee 
ankylosis and a healed wound to the left hip.  The left knee 
was ankylosed in 30 degrees flexion, 20 degrees valgus and 20 
degrees internal rotation.  There was a limb length 
discrepancy of 7 centimeters shorter on the left.  Chronic 
venous stasis dermatitis was present in the left lower 
extremity from the mid-leg to the foot.  The doctor described 
a short stepping gait with circumduction on the left side.  
In April 1999, the doctor reported that nerve conduction 
studies showed severe peroneal and tibial neuropathy at the 
ankle on the right and left sides.  

In July 1999, the veteran stated that he was submitting new 
and material evidence to have the RO reconsider his claim for 
an increased rating and secondary service connection.  

Later in July 1999, the RO received a letter, in which Dr. S. 
K. wrote that the veteran had loss of use of his left lower 
extremity except for use as a support at times.  The doctor 
noted a flexion contracture of the left hip, with weakness, 
left knee ankylosis, and left leg deep vein thrombosis.  The 
veteran's long term left leg disability altered his gait and 
stance, causing back pain.  

The veteran had a VA examination in late July 1999.  There 
was shortening on the left side due to fixation of the left 
knee at 30 degrees.  The thigh had a soft tissue defect.  
Hypovascular changes, including hypertrophic skin and loss of 
hair, extended from the mid-shin distally.  There was severe 
atrophy of the quadriceps and hamstrings due to knee fusion.  
The assessment was gunshot wound, left posterior thigh with 
auto fusion of the knee.  The examiner expressed the opinion 
that the symptoms in the veteran's hip, back and other joints 
were the direct results of the gunshot wound in service.  

In November 1999, the veteran's representative wrote that the 
veteran was requesting reconsideration of his claim for 
service connection for deep vein thrombosis.  Photographs and 
a letter from Dr. S. K. were enclosed.  

In a letter dated in November 1999, Dr. S. K. confirmed that 
the veteran had deep vein thrombosis (DVT) of the left lower 
leg.  The doctor felt that it was very likely (certain) that 
the veteran's leg wound resulted in the thrombotic disorder.  
He explained that the knee ankylosis prevented any pumping 
action by the leg/thigh muscles to push venous blood upwards 
to the heart.  That ultimately led to DVT and disuse atrophy 
of the muscles.  

The veteran had another VA examination in December 1999.  He 
reported falling quite a bit because his left leg was 
shorter.  He was noted to have very significant varicosities 
in his left lower extremity from the ankle down to the dorsal 
surface of the foot.  He had significant pitting edema and 
very severe venostasis with decreased sensation from the knee 
down.  The left lower extremity had severe venostasis from 
the mid calf down and varicosities from the ankle down.  He 
had no palpable pulses, but the foot was warm.  There was no 
flexion ability in the left knee and his left thigh muscles 
had severe atrophy.  The assessment was status post knee 
injury and left thigh injury as a result of military service, 
including falls, and probable back pain due to compensation 
from left lower extremity decreased length after arthrodesis 
procedure.  

In February 2000, Dr. A. A. B. wrote that the veteran had 
lost function in his left leg  with ossification of the left 
knee joint.  He had problems including multiple blood clots 
in his legs.  He had advance problems that could not be 
solved medically or surgically.  

April 2000 VA clinical notes reflect left lower extremity 
swelling.  

In September 2000, the RO granted service connection for deep 
vein thrombosis of the left lower extremity as secondary to 
the service-connected ankylosis of the left knee.  

The veteran's death certificate shows that in October 2000, 
he died of end stage congestive heart failure due to ischemic 
cardiomyopathy.  

Analysis

The medical reports reveal a plethora of left lower extremity 
problems resulting from the service-connected wound.  These 
include atrophy affecting the thigh, ankylosis of the knee, 
shortening of the left lower extremity by about an inch, and 
nerve damage, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances.  This array 
of problems more nearly approximates the criteria under 
38 C.F.R. §§ 3.350 and 4.63 for loss of use.  38 C.F.R. 
§ 4.7.  Giving the appellant the benefit of the doubt, the 
Board finds that the veteran had loss of use of his left 
lower extremity and the acts of balance, propulsion, etc., 
would be accomplished equally well by an amputation stump 
with prosthesis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Special monthly compensation for loss of use of the veteran's 
left lower extremity, for the purposes of accrued benefits, 
is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


